Citation Nr: 0816045	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Audiometric test results correspond to numeric 
designations of no greater than I for the right ear and II 
for the left ear.

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent disability rating, the maximum rating 
authorized under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2007).

2.  There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir.  2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for bilateral hearing loss and bilateral tinnitus.  Although 
it appears that adequate notice was provided to the veteran 
in September 2005, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions (such as the 
disability rating assigned), the claim has been substantiated 
and there is no prejudice due to inadequate (or no) notice.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal 
Circuit has also held that once the underlying service 
connection claim is granted there is no duty to provide 
notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  His service medical records, VA treatment 
records, private treatment records, and lay statements have 
been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He 
was also accorded a VA examinations in February 2006 as part 
of this claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issue on appeal, and that VA has satisfied the duty to 
assist.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Initial Rating for Bilateral Hearing Loss

In the April 2006 rating decision that is the subject of this 
appeal, the veteran's service-connected bilateral hearing 
loss was initially rated as noncompensably disabling under 
the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assignment is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

At the outset, the Board notes that claims for initial 
ratings require consideration of entitlement to such ratings 
during the entire relevant time period involved, i.e. from 
the date the veteran files a claim which ultimately results 
in an appealed RO decision, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet App. 505 (2007).

Under the law and regulations that have been in effect since 
before the veteran filed his claim for service connection in 
August 2005, the rating assigned for hearing loss is 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results. Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of pure tone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq. Tables VI and VII as set 
forth following 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned. 
38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  38 
C.F.R. 
§ 4.86(a).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b).

A June 2004 VA audiological consultation report reveals that 
the veteran had moderately-severe sensorineural hearing loss 
in the right ear, with a word recognition score of 92 
percent.  The veteran exhibited mild to moderately-severe 
sensorineural hearing loss in his left ear, with a word 
recognition score of 84 percent.

A VA audiological examination conducted in February 2006 
indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
60
70
70
LEFT
25
25
60
70
70

Pure tone averages were 56.25 in the right ear and the left 
ear.  Speech recognition ability was 100 percent in each ear.  
These results correspond to Level I for both the right ear 
and left ear under Table VI.  

With application of the above test results to 38 C.F.R. § 
4.85, Table VI, the veteran's right and left ear hearing 
losses, at their very worst, are assigned a numeric 
designation of I and II respectively (using the pure tone 
averages obtained at the February 2006 examination, and the 
lower speech recognition scores obtained at the June 2004 VA 
consultation).  These test scores result in the veteran's 
bilateral hearing loss being rated as noncompensably 
disabling under Diagnostic Code 6100.  See 38 C.F.R. § 4.85. 
Therefore, a compensable initial evaluation is not warranted 
under Table VII.  Id.  This is true throughout the period of 
time during which his claim has been pending.  

Similarly, as is apparent from the results set out above, the 
veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  No examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties.  38 C.F.R. § 4.85(c). Therefore, a compensable 
rating is not warranted under these rating criteria for the 
entire period of the claim. 

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that a compensable initial disability rating for 
the veteran's service-connected bilateral hearing loss is not 
warranted.

Initial Rating for Bilateral Tinnitus

In the April 2006 rating decision that is the subject of this 
appeal, the RO granted service connection for tinnitus and 
assigned a 10 percent disability rating under Diagnostic Code 
6260.  The veteran disagrees with this initial disability 
rating, asserting that the symptoms associated with his 
bilateral tinnitus are greater than reflected by the assigned 
10 percent disability rating.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  As such, a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived in one ear or in each ear.

In light of the foregoing, the Board concludes that 
Diagnostic Code 6260 precludes a schedular disability rating 
higher than 10 percent for tinnitus.  As the service- 
connected tinnitus has been assigned the maximum schedular 
rating available for tinnitus by regulation and Diagnostic 
Code 6260, there is no legal basis upon which to award an 
increased disability rating or a separate 10 percent 
disability rating.  As the disposition of this claim is based 
on interpretation of the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Conclusion

The Board acknowledges that the record does not suggest that 
the veteran's tinnitus or hearing loss have required frequent 
hospitalization or caused marked interference with employment 
or otherwise suggests that referral for an extraschedular 
consideration under 38 C.F.R. § 3.321 is  indicated.  


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.

An initial disability rating in excess of 10 percent for 
bilateral tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


